DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 03/05/2021 for 16510280. Claims 1-17 and 19-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/05/2021 was filed before the mailing date of a first action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
In response to Applicant’s amendment, the objection to the specification has been withdrawn.
Applicant's arguments with respect to claims 1 and 14, have been considered but are not persuasive because the arguments do not apply to the newly cited Valenzuela reference being used in the current rejection.
Dependent claims 2-13, 15-17, and 19-21 remain rejected at least based on their dependence from independent claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-17 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 5493193) in view of Valenzuela (US 20160299498 A1).

As to claim 1, Seki discloses a system to perform automated testing of one or more specimens [col. 3:57-col. 4:7, 60-48, apparatus for machining a workpiece, note the broadest reasonable interpretation of testing includes subjecting an object to a procedure], the system comprising:
a stage … [and] one or more test specimens [col. 4:3-7, col. 7:20-28; workpiece situated within apparatus]
one or more actuators configured to position … the stage and the one or more test specimens secured thereto [col. 4:48-60, apparatus includes circuit to control tool position relative to workpiece within apparatus (also col. 5:11-24)];
a user interface [col. 3:57-col. 4:2, display unit] configured to:
receive input defining a test sequence of a plurality of points to be tested on the one or more test specimens [col. 10:7-43, user enters successive positions for point group data for machining pattern on workpiece (col. 12:40-67)]; and
display a graphic indicative of positions of the plurality of points on the one or more test specimens and one or more paths to be taken by the stage to traverse the plurality of points during testing of the test sequence [Fig. 8, col. 9:56-col. 10:16, display point pattern diagram for workpiece, note diagram indicates points and path of tool during machining operation (see tool operation at col. 10:27-62; also Fig. 5, col. 7:20-53), also note the limitation "to be taken by the stage to traverse the plurality of points" is not being given patentable weight as the term "to be" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "one or more paths" as recited in the claim (see MPEP 2111.04)]; and
control circuitry configured to control a test process of the test sequence in accordance with the plurality of points and the one or more paths [Fig. 10, col. 12:25-53, display final shape with currently entered points].
However, Seki does not specifically disclose a stage configured to move and to secure one or more test specimens; and one or more actuators configured to position and move the stage.
Valenzuela discloses:
a stage configured to move and to secure one or more test specimens secured thereto [Fig. 1, para 0040, 0056, apparatus includes stage to secure and move a sample for testing]
one or more actuators configured to position and move the stage [Fig. 2, para 0053, 0056, 0077, apparatus includes motors that control movement of stage between points].
Seki and Valenzuela are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stage and actuators as disclosed by Seki with the stage and actuators configured to move as disclosed by Valenzuela with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki as described above to provide more precise movements [Valenzuela, para 0035, 0107].

As to claim 2, Seki discloses the system as defined in claim 1, wherein the control circuitry is configured to calculate the path based on the plurality of points [col. 9:27-40, col. 10:27-50, tool moves through successive point group data positions].

As to claim 3, Seki discloses the system as defined in claim 1, wherein the input defining the plurality of points comprises at least one of: coordinates of the plurality of points on the stage [col. 6:52-62, col. 10:7-26, positions of points on workpiece, note strikethrough indicates non-selected alternatives], [Fig. 8, col. 10:7-26, number of holes], [Fig. 8, col. 10:7-16, center point indicates first point of procedure (Fig. 5, col. 7:7-28)], 

As to claim 4, Seki discloses the system as defined in claim 1, wherein the input comprises a direct selection of one or more of the plurality of points via an input device [col. 12:15-24, operator input through software menu (col. 5:58-67)].

As to claim 5, Seki discloses the system as defined in claim 4.
However, Seki does not specifically disclose wherein the input device comprises at least one of a joystick, a mouse, or a touchscreen.
Valenzuela discloses wherein the input device comprises at least one of a joystick, a mouse, or a touchscreen [para 0037, 0106, input devices include joystick, mouse, touchscreen].
Seki and Valenzuela are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device as disclosed by Seki with the various input devices as disclosed by Valenzuela with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki as described above to provide allow for easier, faster, and more efficient selection of test positions [Valenzuela, para 0010].

As to claim 6, Seki discloses the system as defined in claim 1, wherein the user interface is configured to display the graphic as a grid representative of the stage, the plurality of points overlaid on the stage, and the one or more paths connecting the plurality of points [Fig. 8, col. 9:56-col. 10:26, screen displays point pattern diagram (read: grid) representing workpiece, point holes, and path of tool across point holes].

As to claim 7, Seki discloses the system as defined in claim 6, wherein the user interface is configured to display sequential indicia associated with the plurality of points to indicate an order in which the plurality of points are to be tested during the test process [Fig. 8, col. 10:7-16, center point indicates first point of procedure (Fig. 5, col. 7:7-28)].

As to claim 8
to indicate an initial point of the plurality of points [Fig. 5, col. 7:7-28, start at central position, note screen displays current tool position (Fig. 4, col. 6:48-51, also Fig. 8, col. 10:7-16)] and
… the one or more paths [Fig. 5, col. 7:20-53, tool moves along circular paths].
However, Seki does not specifically disclose wherein the user interface is configured … to display the one or more paths using one or more directional indicators.
Valenzuela discloses wherein the user interface is configured … to display the one or more paths using one or more directional indicators [Fig. 8, para 0107-0109, window display includes test locations and position parameters (read: directional indicators, note position parameters include positions along x-y axes), note the broadest reasonable interpretation of a path includes a planned course of action].
Seki and Valenzuela are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface as disclosed by Seki with the display of directional indicators as disclosed by Valenzuela with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki as described above to provide more precise movements [Valenzuela, para 0035, 0107].

As to claim 10, Seki discloses the system as defined in claim 1, wherein the user interface is configured to indicate a current position of the stage via the graphic [Fig. 4, col. 6:45-51, screen indicates current position of tool].

As to claim 11, Seki discloses the system as defined in claim 1, wherein the user interface is configured to display a second graphic representative of an entirety of the stage [Fig. 4, col. 6:45-62, screen displays finished status diagram (also Fig. 8, col. 10:7-26)].

As to claim 12, Seki discloses the system as defined in claim 1.

Valenzuela discloses wherein the stage is configured to move the test specimen at least one of linearly [para 0055, 0096-0097, move stage based on x-y grid], 
Seki and Valenzuela are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stage as disclosed by Seki with the movement of the stage as disclosed by Valenzuela with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki as described above to provide more precise movements [Valenzuela, para 0035, 0107].

As to claim 13, Seki discloses the system as defined in claim 12, wherein the control circuitry is configured to control the one or more actuators [col. 4:48-60, apparatus includes circuit to control tool position].
However, Seki does not specifically disclose the one or more actuators to move the stage using at least one of: Euclidean coordinates having one or more dimensions, polar coordinates, circular coordinates, spherical coordinates, or cylindrical coordinates.
Valenzuela discloses the one or more actuators to move the stage using at least one of: Euclidean coordinates having one or more dimensions [para 0055, 0096-0097, 0099, move stage based on points within x-y grid], 
Seki and Valenzuela are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the stage as disclosed by Seki with the movement of the stage as disclosed by Valenzuela with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki as described above to provide more precise movements [Valenzuela, para 0035, 0107].

As to claim 21, Seki discloses the system as defined in claim 1.
However, Seki does not specifically disclose wherein the automated testing comprises one of a compression, a tension, a torsion, or a flexure test.
Valenzuela discloses wherein the automated testing comprises one of a compression [para 0040, test hardness], 
Seki and Valenzuela are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing as disclosed by Seki with the compression testing as disclosed by Valenzuela with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki as described above to assess a variety of mechanical properties of a testing sample [Valenzuela, para 0040, 0110].

As to claim 14, Seki and Valenzuela, combined at least for the reasons above, Seki discloses a method to perform automated testing of one or more specimens [col. 3:57-col. 4:7, 60-48, machining a workpiece, note the broadest reasonable interpretation of testing includes subjecting an object to a procedure], the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 15-17 and 19-20, Seki and Valenzuela, combined at least for the reasons above, disclose the system as defined in claim 1 comprising limitations substantially similar to those recited in claims 3, 6, 4, and 12, respectively, and are rejected under similar rationale.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki and Valenzuela as applied to claim 1 above, and further in view of Kurahashi (US 20130222580 A1).

As to claim 9, Seki discloses the system as defined in claim 1, wherein the user interface is configured to indicate one or more of the plurality of points [col. 6:45-62, screen displays coordinates (also Fig. 7, col. 9:44-60)].
However, Seki and Valenzuela do not specifically disclose wherein the user interface is configured to indicate that one or more of the plurality of points are outside bounds of the stage.
Kurahashi discloses wherein the user interface is configured to indicate that one or more of the plurality of points are outside bounds of the stage [para 0053-0054, indicate error for selected path position, note broadest reasonable interpretation of bounds includes any predetermined ranges associated with the workpiece stage].
Seki, Valenzuela, and Kurahashi are analogous art to the claimed invention being from a similar field of endeavor of machine tool environments.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface as disclosed by Seki and Valenzuela with the user interface indicating outside bounds as disclosed by Kurahashi with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Seki and Valenzuela as described above to teach users allowable input [Kurahashi, para 0054] and reduce unexpected input for a particular system.

As to claim 20, Seki, Valenzuela, and Kurahashi, combined at least for the reasons above, disclose the method as defined in claim 14 comprising limitations substantially similar to those recited in claim 9 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dotschkal et al. (US 20180010910 A1) generally teaches a user interface to create a measurement sequence in a machining environment.
Takemura et al. (US 20120087567 A1) generally teaches a user interface to create a test sequence in a machining environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145